t c memo united_states tax_court nathaniel hawthorne petitioner v commissioner of internal revenue respondent docket no 1262-14l filed date nathaniel hawthorne pro_se emly b berndt for respondent memorandum opinion guy special_trial_judge the internal_revenue_service office of appeals appeals_office issued to petitioner a notice_of_determination dated date upholding the filing of a notice of a federal_tax_lien in respect of his unpaid federal_income_tax for petitioner invoked the court’s jurisdiction by filing a timely petition for review of the lien action pursuant to sec_6320 and sec_6330 the sole issue for decision is whether the appeals_office abused its discretion in upholding the lien action background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in ohio at the time the petition was filed on date petitioner filed a federal_income_tax return for reporting taxable_income of dollar_figure and tax due of dollar_figure petitioner did not remit payment of the tax due with the return respondent promptly assessed the tax that petitioner reported on the return and sent to petitioner a notice of the tax due and demand for payment see sec_6201 sec_6303 on date respondent issued a letter notice_of_federal_tax_lien filing and your right to a hearing petitioner then timely submitted to respondent a form request for a collection_due_process or equivalent_hearing he did not dispute the amount of his underlying tax_liability for or unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar propose an alternative to the lien petitioner instead asserted that respondent had improperly levied upon his social_security payments in the course of collecting tax that he owed for the taxable_year petitioner submitted a form 433-a collection information statements for wage earners and self-employed individuals reporting that he owned assets in excess of dollar_figure million the settlement officer assigned to petitioner’s case subsequently informed him that the appeals_office administrative hearing would be limited to a discussion of his unpaid tax for and that the levy action relating to hi sec_2002 tax_liability would not be considered petitioner participated in an administrative hearing by telephone on date during the hearing he did not dispute his underlying tax_liability or offer a collection alternative for the appeals_office issued to petitioner a notice_of_determination which stated in relevant part that all legal and procedural requirements were met in respect of the lien action and no information was offered that would justify withdrawal of the lien the only issue that petitioner raised in his petition for review concerns the propriety of the levy action for the court’s jurisdiction in this case is limited to a review of the lien action see sec_6331 to the extent that petitioner seeks to challenge the levy action he must pursue that matter in a separate petition for review under sec_6330 or possibly in a suit for a refund discussion sec_6201 provides in relevant part that the secretary is authorized and required to assess all taxes determined by a taxpayer or the secretary on tax returns made in accordance with the code the secretary normally has years from the date of assessment to collect tax that is due sec_6502 if a person liable for a tax fails to pay it after a demand for payment is made see sec_6303 a lien arises in favor of the united_states upon all property and rights to property belonging to that person for the unpaid amount including interest see sec_6321 the lien imposed by sec_6321 arises when the tax is assessed pursuant to sec_6201 and continues until the underlying liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 the lien imposed by sec_6321 is not valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor however until the secretary files a notice of the lien which meets the requirements of sec_6323 see sec_6323 sec_6320 provides that the secretary shall notify the person described in sec_6321 of the filing of a notice of lien under sec_6323 and inform the person of his or her right to request an administrative hearing with the appeals_office if the taxpayer requests an administrative hearing in respect of a lien action the hearing is to be conducted by the appeals_office in accordance with the provisions of sec_6330 sec_6320 c in rendering an administrative determination in a collection review proceeding under sec_6330 the appeals_office must verify that the requirements of any applicable law and administrative procedure have been met in processing the taxpayer’s case sec_6330 a the appeals_office also must consider any issues raised by the taxpayer relating to the collection action including offers of collection alternatives appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a taxpayer may challenge the existence or amount of his or her underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review the appeals office’s administrative determination if the taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not at issue as is the case here we review the determination for abuse_of_discretion id pincite see also 114_tc_604 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the record shows that the appeals_office verified that the requirements of all applicable laws and administrative procedures were followed in processing the lien in this case the issues that petitioner raised in his request for an administrative hearing and in his petition for review of the notice_of_determination are not relevant to a review of the lien action for petitioner proposed no collection alternative nor did he challenge the existence or amount of his underlying liability for in the light of the financial information that petitioner provided the appeals_office properly balanced the need for efficient collection_of_taxes with the legitimate concern that collection be no more intrusive than necessary consistent with the preceding discussion we hold that the appeals office’s determination upholding the lien action was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
